DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response to Restriction Requirement, received 11-16-2020, is acknowledged.  Applicant elects, with traverse, Invention I, claims 1-9, 11, 13-17, 19-35, 39, and 77, drawn to a peptide and method of use of said peptide.
The traversal is on the ground(s) that the Examiner would not be unduly burdened to search Groups I and II, and the embodiments should be examined and searched together for at least the following reasons: The search and examination of a peptide according to Group I would also encompass the search and examination of an antibody or binding fragment that binds to a peptide of Group I.  For example, the shared common feature comprises the antigenic universal peptide. 
This is not found persuasive because while the searches may overlap, they are not co-extensive.  For example, Invention II, is drawn to antibodies to more proteins than those in Invention I.  The requirement is still deemed proper and is therefore made FINAL.
	Concerning the election of species requirement, applicant elects, without traverse, a first species of an amino acid sequence – SEQ ID NO:1, and a second species of an amino acid sequence – SEQ ID NO:29.
Claims 1-9, 11, 13-17, 19-35, 39-43, 46, 47, 52, 57-61, 77, 79, 84, and 87-90 are pending.   Claims 40-43, 46, 47, 52, 57-61, 79, 84, and 87-90 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1-9, 11, 13-17, 19-35, 39, and 77 are under consideration.


Specification
The disclosure is objected to because of the following informalities:
Paragraph 0026, line 1, "comprise comprises" should be "comprise".
Paragraph 0050, line 3, "Vibrio Chlamydia " should be "Vibrio, Chlamydia ".
Paragraph 0051, line 5, "parainfluenza virus, adenovirus" should be "parainfluenza virus, and adenovirus".
Paragraph 0058, line 2, "the method comprising" should be "the method comprises".
Paragraph 0071, line 2, "C. albicans" should be in italics.
Paragraph 0076, what is the infection identity?
Paragraph 0080, define "NAC".
Paragraph 0083, line 2, "Candida auris" should be in italics.
Paragraph 0085, lines 2, 5, "C. auris" should be in italics.
Paragraph 0097, line 2, "Eschericia" should be "Escherichia"; line 3, "Vibrio Chlamydia " should be "Vibrio, Chlamydia "; all bacterial names should be in italics.
Paragraph 00104, line 2, "Eschericia" should be "Escherichia"; line 3, "Vibrio Chlamydia " should be "Vibrio, Chlamydia "; all bacterial names should be in italics.
Paragraph 00114, line 4, "Candida glabrata" should be in italics.
Paragraph 00119, line 2, "Candida" should be in italics.
Paragraph 00128, line 3, "spp.  Aspergillus " should be "ssp. , Aspergillus "; line 4, 
"& Streptococcus agalactiae, Streptococcus suis " should be "Streptococcus agalactiae,  and Streptococcus suis ".
Paragraph 00129, line 4, "spp. In addition to" should be "spp., in addition to".
Paragraph 00236, line 3, "the first contacting" should be "the first peptide contacting".
meningitis" should be "meningitidis".
Paragraph 00309, line 5, "to C. albicans" should be "to C. albicans"; line 8, "Aspergil  illus" should be "Aspergillus".
Paragraph 00312, line 4, "Aspergills" should be "Asperillus".
Paragraph 00319, line 8, "aspergillus" should be "Aspergillus"; line 14, "and" should not be in italics; line 15, "and A terreus, A. lentulus" should be "A terreus, and A. lentulus".
Paragraph 00335, line 2, "Candida" should be in italics.
Paragraph 00337, line 6, "Candida" should be in italics.
Paragraph 00341, line 7, "candidiasis and aspergillosis" should be "candidiasis and aspergillosis".
Paragraph 00345, line 2, "Candida" should be in italics.
Paragraph 00346, line 2, "Candida" should be in italics.
Paragraph 00349, line 30, "Candida" should be in italics.
Paragraph 00354, line 3, "Candida" should be in italics.
Paragraph 00358, all bacterial names should be in italics.
Paragraph 00362, all bacterial names should be in italics.
Paragraph 00390, line 4, "albicans" should be in italics.
Paragraph 00399, line 1, what is meant by "t double"?
Paragraph 00402, line 3, "C. albicans" should be in italics.
Para 00404, line 7, "non-albicans" should not be in italics; line 10, "and" should not be in italics.
Paragraph 00428, line 2, "ablicans" should be "albicans".
Paragraph 00431, bacterial names in Table 9 should be in italics; none of the listed sequences have the required SEQ ID NO designation.
Paragraph 00535, line 1, "C. albicans" should be in italics.
Paragraph 00537, line 2, "C. albicans" should be in italics.
Paragraph 00540, all bacterial names should be in italics.
Paragraph 00541, all bacterial names should be in italics.
Paragraph 00550, all bacterial names should be in italics.
Paragraph 00554 all bacterial names should be in italics.
Paragraph 00556 all bacterial names should be in italics.
Paragraph 00557 all bacterial names should be in italics.
Paragraph 00565 all bacterial names should be in italics.
Paragraph 00577, none of the listed sequences have the required SEQ ID NO designation.
Paragraph 00599, line 2, "C. auris" should be in italics.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is an antigenic universal peptide comprising a peptide that is at least 70% identical in two or more different microorganisms, wherein the peptide comprises at least nine consecutive amino acid residues, and wherein the peptide is modified for use as a vaccine in a mammal. (emphasis added by Examiner)
	It is unclear if the "universal peptide" is >70% identical in >2 different microorganisms, or if the peptide which said "universal peptide" comprises is >70% identical in >2 different microorganisms.
	It is unclear which peptide "comprises at least nine consecutive amino acid residues" and which peptide is modified for use as a vaccine in a mammal.
	It is unclear how said peptide is modified in order to be used as a vaccine in a mammal.
	Claims 2-9, and 77 depend from claim 1, but do not clarify all of the issues.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is the peptide of claim 1, wherein the microorganism is not a species of Candida.
	Because claim 1 is drawn to >2 different microorganisms, it is recommend that the claim read "wherein none of the microorganisms are a species of Candida".
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "the cell peptide" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 6, from which claim 7 depends, recites "cell wall peptide", not just "cell peptide".
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "the peptide" in line 3.
There is insufficient antecedent basis for this limitation in the claim because the claim is drawn to "antigenic universal peptide", not just "peptide".
Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is the vaccine composition of claim 11, wherein the antigenic universal peptide comprises a cell wall peptide.
It is unclear if the "cell wall peptide" is the "peptide" which comprises >9 consecutive amino acid residues".
Claims 14, and 15 depend from claim 13, but do not clarify the issue.
Claims 17, 19, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 is the vaccine composition of claim 11, further comprising at least one additional antigenic universal peptide.
	It is unclear if all of the "at least one additional antigenic universal peptides" are identical to the antigenic universal peptide, or, different.  If they are different, then what is their structure?
	Claims 19, 24, and 25 depend from claim 17, but do not clarify the issue.
Claims 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 29 is a vaccine composition comprising at least two antigenic universal peptides and a pharmaceutically acceptable carrier, wherein the amino acid sequence of the first antigenic universal peptide is at least 70% identical in two or more different microorganisms, and optionally, wherein the amino acid sequence of the second antigenic universal peptide is at least 70% identical in two or more different microorganisms, and wherein each peptide comprises at least nine consecutive amino acid residues. (emphasis added by Examiner)
	Because the recitation "wherein the amino acid sequence of the second antigenic universal peptide is at least 70% identical in two or more different microorganisms" is optional, in the embodiment where this requirement is not present, it is unclear who the >2 antigenic universal peptides differ.
	It is also unclear if "and wherein each peptide comprises at least nine consecutive amino acid residues" is also an option.
	Claims 30-32 depend from claim 29, but do not clarify the issues.
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "the stabilizing peptide" in line 1.
There is insufficient antecedent basis for this limitation in the claim because neither claim 33 nor claim 11, from which claim 39 depends, recites "stabilizing peptide", not just "cell peptide".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11, 16, 26, 27, 34, 35, 77 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Tettelin et al. (U.S. Pub. No. 2009/0104218, April 23, 2009), in light of Bremel et al. (U.S. Pub. No. 2013/0330335, December 12, 2013), and in light of Meinke et al. (U.S. Pub. No. 2005/0037444, February 17, 2005).
	Claim 1 is an antigenic universal peptide comprising a peptide that is at least 70% identical in two or more different microorganisms, wherein the peptide comprises at least nine consecutive amino acid residues, and wherein the peptide is modified for use as a vaccine in a mammal.
	Thus, any antigenic peptide comprising a peptide that is at least 70% identical in two or more different microorganisms, wherein the peptide comprises at least nine consecutive amino acid residues, and wherein the peptide is modified for use as a vaccine in a mammal, reads on the claim.
	Claim 2 is the peptide of claim 1, wherein the microorganism is not a species of Candida.
	Claim 3 is the peptide of claim 1, wherein the antigenic universal peptide elicits an immune response in the mammal.
	Claim 4 is the antigenic universal peptide of claim 1 wherein the modification comprises acetylation.
	Claim 11 is a vaccine composition comprising an antigenic universal peptide and a pharmaceutically acceptable carrier, wherein the amino acid sequence of the antigenic universal peptide is >70% identical in two or more different microorganisms,  and wherein the peptide comprises at least nine consecutive amino acid residues.
	Tettelin et al. teach a peptide, SEQ ID NO:17416 (115 amino acid residues) which is from Streptococcus agalactiae, comprising a peptide (FWVNPDCGLKTR, residues 79-90) that is at least 70% identical in two or more different microorganisms, wherein the peptide comprises at least nine consecutive amino acid residues, and wherein the peptide is modified for use as a vaccine in a mammal.
	Bremel et al. teach a peptide, SEQ ID NO:1696298 (17 amino acid residues), which is from Staphylococcus aureus comprising a peptide (FWVNPDCGLKT).
	Thus, the sequences of both Tettelin et al. and Bremel et al. fulfill the requirement for a peptide comprising a peptide that is at least 70% identical in two or more different microorganisms, (Streptococcus agalactiae and Staphylococcus aureus) wherein the peptide comprises at least nine consecutive amino acid residues
	Tettelin et al. state that said peptide: (a) may be modified by acetylation, and may be used as vaccine further comprising a pharmaceutically acceptable carrier; (2) may further comprise cysteine residues; (3) may further comprise an adjuvant; and, (4) may be utilized in a method for treating a patient. (paragraphs 0010, 0011, 0020, 0067, 0068, 0109-0111; claims 12, 13, and 15).
	
	Instant claim 9 is the antigenic universal peptide of claim 1, wherein the amino acid sequence of the antigenic universal peptide comprises the amino acid sequence of SEQ ID NO:9.
	Meinke et al. teach a peptide SEQ ID NO:96 (742 amino acid residues), which is from Staphylococcus aureus comprising a peptide (FWVNPDCGLK)(residues 709-718), which is 100% identical to instant SEQ ID NO:9.
	Tettel et al. teach a peptide, SEQ ID NO:17416 (115 amino acid residues) which is from Streptococcus agalactiae, comprising a peptide (FWVNPDCGLKTR, residues 79-88), which also is 100% identical to instant SEQ ID NO:9.






Claim Objections
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to the other claims in the alternative only.  See MPEP § 608.01(n).
Applicant is advised that should claim 11 be found allowable, claim34 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 34 is the vaccine composition of claim 11, wherein the composition does not comprise an adjuvant.
	Thus, claim 34 is only the vaccine composition of claim 11.
Applicant is advised that should claim 11 be found allowable, claim 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 35 is the vaccine composition of claim 11, wherein the antigenic universal peptide is not linked to a protein carrier.
	Thus, claim 35 is only the vaccine composition of claim 11.

Claims 20-23, 28, and 33 are objected to because of the following:  they depend from rejected claims.  Appropriate correction is required.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 2, 2021